Dismissed and Opinion Filed October 25, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00459-CV

                      C. HUTCHINSON/J. CORBETT, Appellants
                                      V.
                   LAWSUIT LENDING NOW, LLC., ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-00138

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The docketing statement and clerk’s record in this case are past due. By postcard dated

April 20, 2016, we informed appellants the docketing statement in this case was due. We

cautioned appellants that failure to file the docketing statement within ten days might result in

the dismissal of this appeal without further notice. By letter dated August 4, 2016, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation they had been found entitled to proceed

without payment of costs. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed,
appellants have not provided the required documentation, nor have appellants otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE



160459F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

C. HUTCHINSON/J. CORBETT,                          On Appeal from the 162nd Judicial District
Appellants                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-00138.
No. 05-16-00459-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
LAWSUIT LENDING NOW, LLC., ET                      participating.
AL., Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee LAWSUIT LENDING NOW, LLC., ET AL. recover its
costs of this appeal from appellant C. HUTCHINSON/J. CORBETT.


Judgment entered October 25, 2016.




                                             –3–